—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered October 24, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant waived, both at the hearing and at trial, any argument that identification testimony should be suppressed as the fruit of an illegal search.
Based on the applicable standards (People v Martinez, 82 NY2d 436), the court properly closed the courtroom during the undercover officer’s trial testimony, since her testimony at the Hinton hearing demonstrated, inter alia, that she had active investigations ongoing in the immediate area of the arrest, which is readily accessible to the courthouse, that she had at least one post-arrest case pending in the courthouse and that she feared reprisals from the friends of suspects she had arrested. We further note her testimony that defendant, during the drug sale, had threatened to kill her if she turned out to be a police officer. Concur—Milonas, J. P., Ellerin, Tom and Mazzarelli, JJ.